              Case 3:21-cv-02821-AGT Document 8 Filed 05/25/21 Page 1 of 1




     DANIEL MALAKAUSKAS, Cal. Bar No.: 265903
 1
     MALAKAUSKAS LAW, APC
 2   7345 South Durango Drive, Suite B-107-240
     Las Vegas NV 89113
 3   Tel: 866-790-2242 / Fax: 888-802-2440
     daniel@malakauskas.com
 4
 5   Attorney for Plaintiff: Meryl Pomponio

 6
 7
                                 UNITED STATES DISTRICT COURT
 8
                               NORTHERN DISTRICT OF CALIFORNIA
 9
                                     SAN FRANCISCO DIVISION
10
11
     MERYL POMPONIO,                                Case No.: 3:21-cv-02821-AGT
12
13                             Plaintiff,           NOTICE OF DISMISSAL WITH
     v.                                             PREJUDICE
14
15   DIABLO FOODS INC, as an entity and
     doing business as “Diablo Foods”, ED B.         [Fed. R. Civ. P. 41]
16   STOKES, as an individual and doing
     business as “Diablo Foods”, T.J. WHITTEN
17   FAMILY LLC, and DOES 1-50, Inclusive,
18
                                Defendants.
19
20          PLEASE TAKE NOTICE, that plaintiff hereby unilaterally requests that this action be and
21   is hereby dismissed in its entirety, ONLY against defendants, ED B. STOKES, WITH
22   PREJUDICE, pursuant to Federal Rules of Civil Procedure 41(a)(1).
23
24   Date: May 25th, 2021                                     /s/ Daniel Malakauskas ___________
                                                              By: Daniel Malakauskas, of,
25
                                                              MALAKAUSKAS LAW, APC,
26                                                            Attorney for Plaintiff

27
28




     NOTICE OF DISMISSAL PURSUANT TO FERDERAL RULE OF CIVIL PROCEDURE 41(a)(1)
                                                                                                      1
